     Case: 4:17-cv-00004-DMB-RP Doc #: 33 Filed: 05/29/20 1 of 1 PageID #: 1543




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

EDMUND BROWN, JR.                                                               PETITIONER

V.                                                                   NO. 4:17-CV-4-DMB-RP

SUPERINTENDENT LEE, and
ATTORNEY GENERAL OF THE STATE
OF MISSISSIPPI                                                               RESPONDENTS


                                    FINAL JUDGMENT

       In accordance with the Order entered this day, Edmund Brown, Jr.’s petition for a writ of

habeas corpus is DENIED.

       SO ORDERED, this 29th day of May, 2020.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
